Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Raymond Smith on 10/18/2021.

The application has been amended as follows: 

This specification, cancel claims 7-10, 12-15, 17-20, and 24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chang et al. Stem Cell Research 10:195-202, 2013 in view of Ghasemi-Dehkordi et al. J of Cell Commun. Singal 9:233-246,2015.  Chang et al in view of Ghasemi-Dehkordi et al teach all of the limitations of the claims, except removing T cells from the PBMC population and culturing the resulting cells while replacing the medium every day for 5 days to 8 days.  Further no prior art was provided that teach or suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632